IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RICHARD FLOOD,                          : No. 92 EM 2017
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
CLERK'S OFFICE AND/OR THE OFFICE        :
OF JUDICIAL RECORDS,                    :
                                        :
                   Respondents          :


                                    ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.